CASE 0:18-cv-01647-PAM-DTS Document 104-4 Filed 06/21/19 Page 1 of 25




    EXHIBIT D
   CASE
      Case
        0:18-cv-01647-PAM-DTS
           1:18-cv-07336-GHW Document
                              Document58
                                       104-4
                                          FiledFiled
                                                03/14/19
                                                     06/21/19
                                                           PagePage
                                                                1 of 2
                                                                     24of 25



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                :
SHANA GRAY, Individually and on behalf of all   :   Civil Action No. 18-cv-7336 GWH
others similarly situated,                      :
                                                :             ECF CASE
                                                :
                    Plaintiff,                  :
                                                :
      v.                                        :
                                                :
THE CJS SOLUTIONS GROUP, LLC d/b/a THE          :
HCI GROUP,                                      :
                                                :
                    Defendant.                  :
                                                :


              PROPOSED INTERVENOR BORUP’S OBJECTIONS TO
    PLAINTIFF’S MOTION FOR APPROVAL OF FLSA SETTLEMENT (Dkt. 51)
______________________________________________________________________________
     CASE
        Case
          0:18-cv-01647-PAM-DTS
             1:18-cv-07336-GHW Document
                                Document58
                                         104-4
                                            FiledFiled
                                                  03/14/19
                                                       06/21/19
                                                             PagePage
                                                                  2 of 3
                                                                       24of 25



                                                     TABLE OF CONTENTS

INTRODUCTION ...........................................................................................................................1
FACTS .............................................................................................................................................1
           A. The ATE Workers – Hours Worked And Pay Received .................................................1
           B. The Proposed Settlement Provides Workers With Approximately
              10% Of The Value Of Their Unpaid FLSA Claim ........................................................4
           C. Chronology Of The Settlement Negotiations In Borup v. HCI .....................................5
           D. The Gray Proposed Settlement Increased The Nuisance Value
              Claim Rejected By The Workers In Borup By 3% Obtains No
              Travel Time Or Liquidated Damages, But Increases HCI’s
              Offer For Attorneys’ Fees And Costs By 5.7 Fold. .......................................................8
           E. The Proposed Gray Settlement Is Far Below The Value Of The
              Sanders Settlement.........................................................................................................9
           F. The Proposed Gray Settlement Is Far Below The Value Of The
              McFarlane Settlement .................................................................................................10
ARGUMENT .................................................................................................................................11
           A. Standard Of Review .....................................................................................................11
           B. The Proposed Settlement Was Not Fairly And Honestly Negotiated ..........................12
           C. Gray Has Not Offered Any Information Or Evidence Concerning The
              Disputed Claims and Defenses ....................................................................................13
                 1.    The Absence Of Information Concerning The Back Wages Claim .......................13
                 2. The Absence Of Information Concerning The Seminal Independent
                    Contractor Issue.....................................................................................................15
                 3. Absence Of Information Concerning Overtime Exemptions ..................................16
                 4. Absence Of Information Concerning Statute of Limitations ..................................16
                 5. Absence Of Information Concerning Hours Worked .............................................17
                 6. The Absence Of Information Concerning Liquidated Damages ............................17
           D. The Value Of An Immediate Recovery Does Not Outweigh The Mere
              Possibility Of Protracted Litigiation ...........................................................................19
           E. The Proposed Attorneys’ Fees And Costs Are Not Supported Or Appropriate ..........19
CONCLUSION ..............................................................................................................................21

                                                                         i
     CASE
        Case
          0:18-cv-01647-PAM-DTS
             1:18-cv-07336-GHW Document
                                Document58
                                         104-4
                                            FiledFiled
                                                  03/14/19
                                                       06/21/19
                                                             PagePage
                                                                  3 of 4
                                                                       24of 25



                                                TABLE OF AUTHORITIES


Cases

Cabrera v. CBS Corp., No. 17-CV-6011, 2019 WL 502131 (S.D.N.Y. Feb. 8, 2019) .................11

Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015) ........................................11

Cisneros v. Schnipper Rest. LLC, No. 13-CV-6266, 2014 WL 67235
   (S.D.N.Y. Jan. 8, 2014)............................................................................................................20

Ethelberth v. Choice Sec. Co., 91 F. Supp. 3d 339 (E.D.N.Y. 2015) ............................................15

Gamble v. Boyd Gaming Corp., No. 2:13-CV 1009, 2015 WL 4874276
  (D. Nev. Aug. 13, 2018) ......................................................................................................9, 20

Gambrell v. Weber Carpet, Inc., No. 10-2131. 2012 WL 5306273 (D. Kan. Oct. 29, 2012) .......12

Gaspar v. Pers. Touch Moving, Inc., No. 13-cv-8187, 2015 WL 7871036
   (S.D.N.Y. Dec. 3, 2015)...........................................................................................................14

Jefferson v. MEC Dev., LLC, No. 1:17-CV-1394, 2019 WL 17626 (E.D. Cal. Jan. 11, 2019)14, 17

Persaud v. D & H Ladies Apparel LLC, No. 16-cv-5994, 2017 WL 1944154
   (S.D.N.Y. May 8, 2017)...........................................................................................................14

Van Buren v. Health Alliance Plan of Michigan, No. 17-11336, 2019 WL 670203
   (E.D. Mich. Feb. 19, 2019) ......................................................................................................13

Viceral v. Mistras Group, Inc., No. 15-CV-02198, 2016 WL 5907869
   (N.D. Cal. Oct. 11, 2016) .........................................................................................................20



Statutes and Codes

29 C.F.R. § 785.39 ...........................................................................................................................2

29 U.S.C. § 216(b) .........................................................................................................................17

Fair Labor Standards Act (FLSA)..................................................................................................17




                                                                      ii
      CASE
         Case
           0:18-cv-01647-PAM-DTS
              1:18-cv-07336-GHW Document
                                 Document58
                                          104-4
                                             FiledFiled
                                                   03/14/19
                                                        06/21/19
                                                              PagePage
                                                                   4 of 5
                                                                        24of 25



                                        INTRODUCTION

         Proposed Intervenor Timothy Borup (“Borup”) respectfully submits these Objections to

the Plaintiff’s Motion for Approval of an FLSA Settlement (Dkt. 51). A hearing on Proposed

Intervenor’s Motion to Intervene and Transfer (Dkt. 38) has been set for March 21, 2019. Dkt.

43.

         The proposed settlement was filed after Borup filed his Motion to Intervene. To allow

full consideration of the issues implicated by the Motion to Intervene, Borup respectfully

requests the Court consider these Objections to the proposed settlement, which also provide

important information in support of his intervention motion.

         The proposed nuisance value settlement here provides putative collective action members

with approximately 10% of their FLSA damages. The proposed settlement was achieved only

after Proposed Intervenor Borup’s counsel in the first-filed action rejected similar nuisance value

offers, and then appropriately demanded fair value for the FLSA claimants. The proposed

settlement here is also far below the court-approved settlement values for HCI ATE workers in

other cases.

         Under all applicable standards, the proposed settlement must be rejected. The fair value

of the claims at issue is several multiples above the proposed settlement here. This lawsuit

should be transferred to the District of Minnesota under the first-to-file rule.

                                              FACTS

A.       The ATE Workers – Hours Worked And Pay Received

         At-the-elbow (“ATE”) workers were recruited by HCI from communities throughout the

United States to travel to different locations for “go live” events. A “go live” event, as referred

to in this brief, was the process by which a hospital or medical facility changed from one



                                                  1
      CASE
         Case
           0:18-cv-01647-PAM-DTS
              1:18-cv-07336-GHW Document
                                 Document58
                                          104-4
                                             FiledFiled
                                                   03/14/19
                                                        06/21/19
                                                              PagePage
                                                                   5 of 6
                                                                        24of 25



commercial software program to another commercial software program. The ATE workers were

identified by HCI recruiters through social media postings on LinkedIn, Facebook, and Indeed.

Ex. A, Carew Depo., at 113:24-116:1. 1

           The ATE workers taught users (the hospital employees) how to use the new software

program. Ex. R, ¶¶ 5, 9. HCI described the job duties for ATE workers as providing “cheerful

and encouraging support” to new Epic software users on how to navigate the software.2 Ex. A,

Carew Depo., at 225:16-25. The ATE workers were generally scheduled by HCI to work 12-

hour shifts on consecutive days, including weekends, for a period of one to three weeks. The

ATE workers would be paid on an hourly basis, “straight time,”3 generally in the range of $36 to

$45 per hour. Id. at 179:5-10; 212:13-18.

           Because ATE workers did not reside in the same hometown as the “go live” venues, HCI

would arrange for and schedule their out-of-town travel through an entity that was jointly owned

by HCI ownership, called Global Business Travel. Id. at 111:10-25. Because the ATE workers

were scheduled to work 12-hour shifts, this out-of-town travel generally took place during

“normal business hours,”4 on the day immediately preceding and the day following the “go live”

event.

           The ATE workers were required to record their “hours worked” in a software app on their

cell phones called “Deputy,” but only for hours worked in the healthcare facility itself. Id. at


1
  “Ex. ___” refers to the exhibits attached to the Declaration of T. Joseph Snodgrass Filed in Support of Proposed
Intervenor Borup’s Reply Memorandum in Support of Motion to Intervene and Transfer (hereinafter “Snodgrass
Decl.”) (Dkt. 57), which is filed concurrently herewith.
2
  Epic software is a widely available commercial software product used in most medical facilities in the United
States. See https://www.beckershospitalreview.com/ehrs/all-of-us-news-top-20-hospitals-use-epic.html (last visited
Mar. 11, 2019) (noting that 20 of the largest hospitals in the United States use Epic).
3
  “Straight time” means that the same hourly rate would be paid regardless of whether the worker exceeded 40 hours
in a given workweek.
4
    See generally 29 C.F.R. § 785.39 (Travel away from home community).

                                                        2
    CASE
       Case
         0:18-cv-01647-PAM-DTS
            1:18-cv-07336-GHW Document
                               Document58
                                        104-4
                                           FiledFiled
                                                 03/14/19
                                                      06/21/19
                                                            PagePage
                                                                 6 of 7
                                                                      24of 25



82:9-23. The ATE workers were not paid for out-of-town travel, which was a decision made by

senior leadership many years ago. Id. at 91:22-92:9.

       The ATE workers’ overtime claim, therefore, has two components: (1) the unpaid half-

time premium for recorded hours over 40 per workweek already paid at a straight time hourly

rate; and (2) the unrecorded out-of-town travel hours (during workweeks in which the

unrecorded travel time plus the recorded time exceeded 40 hours per workweek) at the full

overtime rate.

       To illustrate the FLSA damages for a given putative collective action member, the

following illustration may assist the Court. Assume that an ATE worker spent 5 hours travelling

by airplane and/or automobile on a Wednesday morning5 from her home community to a city in

which a “go live” event was to start the following day (Thursday). She then worked 10 straight

days, 12 hours per day, from 6 a.m. to 6 p.m. The following morning (a Sunday), she then spent

5 hours travelling back to her home community.

       HCI paid this ATE worker $5,400, simply calculated by multiplying her recorded straight

time hours (10 days @ 12 hours per day = 120 hours) by her $45 hourly rate. Under the FLSA,

however, this ATE worker should have been paid an additional $1,575 – $1,057.50 for the first

workweek and $517.50 for the second workweek. Specifically, the ATE worker worked 77

hours (5 unrecorded out-of-town travel hours plus 72 recorded hours) during the first workweek

(Wednesday through Tuesday), and 53 hours (5 unrecorded travel hours plus 48 recorded hours)

during the second workweek (Wednesday through Sunday).

       Her unpaid overtime is properly calculated as follows:




5
 HCI’s FLSA workweek ran from Wednesday 12:00 a.m. to Tuesday 11:59 p.m. Ex. A, Carew Depo., at 156:5-
158:9.

                                                  3
     CASE
        Case
          0:18-cv-01647-PAM-DTS
             1:18-cv-07336-GHW Document
                                Document58
                                         104-4
                                            FiledFiled
                                                  03/14/19
                                                       06/21/19
                                                             PagePage
                                                                  7 of 8
                                                                       24of 25



                                            First workweek: $1,057.50


     •   77 total hours worked (5 unrecorded out-of-town travel hours plus 72 recorded hours)

     •   32 recorded hours over 40 hours at half-time (32 x $22.50 = $720); plus

     •   5 hours of unrecorded travel time (5 x $67.50 = $337.50).


                                            Second workweek: $517.50


     •   53 total hours worked (5 unrecorded out-of-town travel hours plus 48 recorded hours)

     •   8 recorded hours over 40 hours at half-time (8 x $22.50 = $180); plus

     •   5 hours of unrecorded travel time (5 x $67.50 = $337.50).

B.       The Proposed Settlement Provides Workers With Approximately 10% Of The
         Value Of Their Unpaid FLSA Claim
         Under the proposed settlement here, instead of $1,575, the ATE worker in the above

illustration will receive only $159.93 or approximately 10% of the FLSA claim value. The ATE

worker in the above illustration spent 10 days as an ATE and two days travelling. Generally, an

ATE worker will receive slightly more than 10% of the value of her claim under the settlement if

she worked more days between out-of-town travel, and she will receive slightly less than 10% if

she worked fewer days. Of course, substantially longer or delayed air or bus travel could drive

the ATE workers’ settlement recovery substantially below 10%.

         There is no dispute that the ATE workers will receive only 17.77% of the value of their

recorded hours and 0% of the value of their travel time under the proposed settlement. While

there is very little objective data provided to the Court, the following data is disclosed:

         •   $306,6256 will be made available to 531 eligible workers;7


6
 This number is derived from the gross payment ($500,000) less the proposed attorneys’ fees ($165,000), less the
proposed costs and disbursements ($7,000), less Ms. Gray’s proposed incentive award ($10,000) and the proposed
administrative costs ($11,375).

                                                       4
      CASE
         Case
           0:18-cv-01647-PAM-DTS
              1:18-cv-07336-GHW Document
                                 Document58
                                          104-4
                                             FiledFiled
                                                   03/14/19
                                                        06/21/19
                                                              PagePage
                                                                   8 of 9
                                                                        24of 25



           •   The workers’ unpaid, recorded FLSA overtime claim value is $1,725,2008 (Dkt. 52, ¶
               12) ;

           •   The settlement provides just 17.77% of the value of the recorded hours claim
               ($360,625 / $1,725,200);

           •   The settlement provides $0 for the workers’ unrecorded out-of-town travel hours
               claim;

           •   As the above illustration demonstrates, the proposed settlement pays workers
               approximately 10% of the FLSA damages at issue ($159.93 / $1,575).

C.         Chronology Of The Settlement Negotiations In Borup v. HCI

           On June 13, 2018, the Borup lawsuit was filed.

           On July 30, 2018, HCI requested a 61-day stay of litigation to engage in settlement

discussions. Ex. B.

           On August 6, 2018, Borup’s counsel confirmed that settlement negotiations had to

include all independent contractors, excluding only persons “who deposited settlement award

checks” due to the Sanders settlement. Ex. C.

           On August 13, 2018, HCI confirmed that settlement negotiations and exchange of

information would concern “all ATEs who have not released claims, and who were classified

and paid as independent contractors at any time during the three years prior to June 13, 2018.”

Ex. D.

           On August 15, 2018, the parties signed a non-disclosure agreement concerning the

information to be produced. Ex. E.

           On September 17, 2018, the parties agreed: (1) to a tolling agreement that ran from

September 1, 2018 to November 28, 2018; and (2) to start a “phone call” mediation process with


7
  This number is questionable, as HCI’s counsel identified 755 eligible workers in negotiations with Borup’s
counsel. Ex. N.
8
    This number is derived from multiplying the figure in the Stephans Declaration (Dkt. 52), paragraph 12, by two.

                                                           5
  CASECase
       0:18-cv-01647-PAM-DTS
           1:18-cv-07336-GHW Document
                             Document 58
                                      104-4
                                         Filed
                                             Filed
                                               03/14/19
                                                   06/21/19
                                                          Page
                                                             Page
                                                               9 of10
                                                                    24of 25



John Phillips of Husch Blackwell in Kansas City, leading only to an in-person mediation if

significant progress was made. Ex. F and G.

       On September 19, 2018, the parties had started the mediation process with Mediator

Phillips, and sent him extensive pleadings and documents from the Sanders litigation. Ex. H.

       On September 28, 2018, HCI’s counsel indicated they were close to producing “the list of

those from Sanders that did not opt-in and are working on getting the data from Seyfarth on their

workweeks and the SOL.” Ex. I.

       On October 8, 2018, HCI indicated that it was “working with the attorneys from

Seyfarth,” but was having trouble producing the data from the ATEs who did not participate in

the Sanders settlement. Ex. J.

       On October 30, 2018, Borup’s counsel notified Mediator Phillips and defense counsel of

his disappointment with the pace of the mediation process. Ex. K.

       On November 5, 2018, Borup’s counsel advised Mediator Phillips that he would

recommend settlement to the district court for 100% of the outstanding FLSA damages including

100% of the outstanding travel time and liquidated damages, with attorneys’ fees, costs, claims

administration and service awards to be negotiated only after the amount to the class had been

determined. Borup’s counsel stated:

       This e-mail follows our discussion and your request that a settlement demand be
       advanced.

       As I have advised you and defense counsel, I cannot and will not be able to make
       a lump sum offer given the absence of weekly wage and hour data produced.
       Nevertheless, I can provide you with a formula-based settlement demand.
       Because this is both a class and collective action, I believe it appropriate not to
       negotiate attorneys’ fees and costs prior to negotiations for the putative class and
       opt-ins.




                                                6
    CASE
       Case
         0:18-cv-01647-PAM-DTS
            1:18-cv-07336-GHW Document
                               Document58
                                        104-4
                                           FiledFiled
                                                 03/14/19
                                                      06/21/19
                                                            PagePage
                                                                 10 of11
                                                                       24of 25



         This offer fully contemplates inclusion of all eligible opt-ins including the
         employees that chose not to participate nor release their FLSA claims in prior
         lawsuits.

         We would settle for the unpaid overtime, liquidated, and inclusive of travel time.
         For travel time, we would use three hours on the front end and back end of
         assignments, but only if the travel time resulted in a workweek over 40 hours. To
         the benefit of HCI, we contemplate a claims made settlement program.

Ex. L.

         On November 13, 2018, HCI made an offer to pay all ATEs the same amount, $213.75,

(calculated as $22.50 hourly rate times 9.5 hours), no matter how many hundreds of hours were

at issue for a given employee. Ex. M.

         On November 13, 2018, Borup’s counsel advised Mediator Phillips that they would not

respond to HCI’s nuisance value settlement offer. Snodgrass Decl. ¶ 3.

         On November 19, 2018, HCI increased its formula offer to 12.5% of the FLSA damages

owed on just the recorded hours worked, 0% on the unrecorded travel time hours (“We have not

factored in travel time at this point in the discussion.”) and $30,000 in attorneys’ fees to be paid

separately. Ex. N (emphasis added).9

         In communicating the 12.5% offer for recorded hours, Mediator Phillips stated that he

was “confident” that HCI would be willing to pay “far” more. Phillips also stated that HCI

understood it had serious liability for liquidated damages. Phillips also stated that he did not

think that HCI would move enough to make an in-person mediation then scheduled for

November 28, 2018 worth the effort. Id. In conveying HCI’s offer, Phillips stated that HCI

would eventually and dramatically increase the offer, including the addition of liquidated

damages, which HCI realized it would have to pay:

9
 The 12.5% offer for all recorded hours is equal to 20% of the unliquidated hours at issue plus 5% of liquidated
damages (25% / 2) reflected in the settlement e-mail.



                                                       7
      CASE
         Case
           0:18-cv-01647-PAM-DTS
              1:18-cv-07336-GHW Document
                                 Document58
                                          104-4
                                             FiledFiled
                                                   03/14/19
                                                        06/21/19
                                                              PagePage
                                                                   11 of12
                                                                         24of 25



         I am confident that they view this as incremental bargaining and that they are far
         from where they will eventually get. The liquidated is pretty straightforward and
         she knows that so she is going really slow on that.

Id.

         Borup again rejected the 12.5% offer as an unreasonable nuisance value offer. Then, at

HCI counsel’s request, Borup’s counsel made a “take it or leave it” demand to HCI. Borup’s

counsel divided the unpaid overtime hours at issue into three categories and demanded the

following to resolve the claims:

•        90% of all FLSA damages (including 90% travel time hours and 90% of
         liquidated damages) for unpaid overtime hours incurred after the Sanders
         settlement. The basis for this demarcation was the egregiousness of not paying
         overtime to ATE workers after the Sanders settlement;

•        67.5% of all FLSA damages (including 67.5% travel time hours and 67.5% of
         liquidated damages) for unpaid overtime hours incurred before the Sanders
         settlement; and

•        50% of all FLSA damages (including 50% travel time hours and 50% of
         liquidated damages) for unpaid overtime hours incurred between two and three
         years before opt-in. The basis for this demarcation was the difference in FLSA
         statute of limitations for two versus three years.

HCI’s counsel informed Borup’s counsel that the foregoing demand was too high, and

negotiations ended. Snodgrass Dec., ¶ 4.

         Obviously, the settlement ultimately accepted by Gray’s counsel was far below that

which could have been negotiated by Borup’s counsel, as reflected in the November 19, 2018

written comments from Mediator Phillips. Ex. N.

D.       The Gray Proposed Settlement Increased The Nuisance Value Claim Rejected By
         The Workers In Borup By 3%, Obtains No Travel Time Or Liquidated Damages,
         But Increases HCI’s Offer For Attorneys’ Fees And Costs By 5.7 Fold

         A simple comparison of the settlement proposal rejected by Borup as nuisance value, and

the settlement accepted Gray’s counsel, reveals that the only substantive difference was a large


                                                 8
     CASE
        Case
          0:18-cv-01647-PAM-DTS
             1:18-cv-07336-GHW Document
                                Document58
                                         104-4
                                            FiledFiled
                                                  03/14/19
                                                       06/21/19
                                                             PagePage
                                                                  12 of13
                                                                        24of 25



payment of attorneys’ fees. As reflected in section I.B., supra, under the proposed settlement in

Gray, instead of $1,575, the ATE worker in the illustration will receive only $159.93 – or

approximately 10.1% of the FLSA claim value (17.7% of the $900 in recorded unpaid overtime

hours and 0% of the unrecorded travel hours). Under the settlement proposal rejected as a

nuisance value offer in Borup, (Ex. N), the same ATE worker would receive $112.50—or

approximately 7.1% of the FLSA claim value (12.5% of the $900 in recorded unpaid overtime

hours and 0% of the unrecorded travel hours).

        As a result, after two days of formal mediation, Gray’s counsel was able to increase the

nuisance value settlement offer rejected out-of-hand by the workers in Borup by a mere 3%. At

the same time, Gray’s counsel increased the proposed attorneys’ fees and costs offered by HCI in

Borup from $30,00010 to $172,000 – a 5.7 fold improvement.

        Because Borup’s mediator stated in an e-mail that the 12.5% nuisance value offer was

only an “incremental offer” that would be dramatically increased, it is clear that Gray’s counsel

simply accepted the nuisance value offer in Borup and primarily focused on negotiating a 5.7

fold increase in their own attorneys’ fees and costs.

E.      The Proposed Gray Settlement Is Far Below The Value Of The Sanders Settlement

        The Borup mediator’s statement that HCI would pay “far more” than that accepted here is

consistent with HCI’s other ATE worker settlements. Specifically, the settlement arising from

Sanders et al. v. The CJS Solutions Group, LLC, Case No. 17-3809 (S.D.N.Y.), involved the

same category of worker against the same Defendant. The Sanders settlement provided, after

payment of all attorneys’ fees, costs, claims administration and incentive awards, 49% of the

10
  Again, HCI’s fees and costs offer was not solicited by Borup. Borup’s counsel followed general ethical standards
and their deferred fee and costs negotiations concerning relief to the collective before negotiating fees to counsel.
Ex. L; see Gamble v. Boyd Gaming Corp., No. 2:13-CV 1009, 2015 WL 4874276, at *9 (D. Nev. Aug. 13, 2015)
(“The amount of attorneys’ fees and costs allocated in an FLSA settlement should, therefore, be separately reached
and without regard to the settlement amount paid to plaintiffs.”).

                                                         9
     CASE
        Case
          0:18-cv-01647-PAM-DTS
             1:18-cv-07336-GHW Document
                                Document58
                                         104-4
                                            FiledFiled
                                                  03/14/19
                                                       06/21/19
                                                             PagePage
                                                                  13 of14
                                                                        24of 25



value of the FLSA claim for recorded hours. Ex. O, ¶ 22 (“Importantly, after deducting …

service awards … attorneys’ fees …costs incurred by Class Counsel … the Net Settlement Fund

… represents approximately 98% of the unliquidated damages.”).

        While the FLSA settlement in Sanders did not pay any amounts for unrecorded out-of-

town travel hours incurred by the ATE workers (the Court was not apprised of this claim at the

time of settlement), no explanation is given by settling counsel here why they failed to at least

achieve as good a settlement for the workers as in Sanders. The workers in the proposed Gray

settlement will receive just 36% of the amount obtained by the workers under the Sanders

settlement (17.7% of the FLSA damages for recorded hours versus 49% of the FLSA damages

for recorded hours).   The Sanders settlement proves the unreasonableness of the proposed

settlement.

F.      The Proposed Gray Settlement Is Far Below The Value Of The McFarlane
        Settlement

        The value of the proposed Gray settlement is also several multiples below the value of

the ATE worker settlement in McFarlane v. The CJS Solutions Group, LLC, Case No. 1:17-CV-

07081 (E.D.N.Y.). In McFarlane, HCI’s ATE worker received $14,881 net of attorneys’ fees

against a full liquidated FLSA claim of $21,087.25. Ex. P. The ATE worker, therefore, obtained

at least 64% of this claimed FLSA damages, fully liquidated. The Magistrate’s order approving

the FLSA settlement stated:

        In reaching this conclusion, I have considered, among other things, (1) that the
        settlement amount provides plaintiff with a recovery, net of attorney’s fees,
        greater than the amount of wages he claimed are due. In this regard, I point out
        that, as indicated on page 2 of plaintiff’s letter, the wages owed were paid by
        defendant during the litigation, and the settlement amount therefore reflects a
        compromise only of plaintiff’s claims for liquidated damages and attorney’s
        fees… I therefore respectfully recommend the settlement be approved.




                                               10
     CASE
        Case
          0:18-cv-01647-PAM-DTS
             1:18-cv-07336-GHW Document
                                Document58
                                         104-4
                                            FiledFiled
                                                  03/14/19
                                                       06/21/19
                                                             PagePage
                                                                  14 of15
                                                                        24of 25



Ex. Q (emphasis added). The district court accepted the Magistrate’s recommendations on July

6, 2018. Id.

         Again, no information is provided by the settling parties here why HCI should not pay

full wages owed plus a large percentage of liquidated damages – when the employer clearly

demonstrated its willingness and need to do so a few months earlier.

                                           ARGUMENT

A.       Standard Of Review

         The FLSA is a uniquely protective statute, and the district court is required to conduct its

own analysis of a proposed FLSA settlement, even when the employees are represented by

counsel. Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 205 (2d Cir. 2015). Even when

represented by counsel, employees “may be more inclined to accept private settlements that

ultimately are cheaper to the employer than compliance with the Act.” Id. (emphasis added). A

federal court cannot accept an FLSA settlement simply because the settling employee’s counsel

says so. Cabrera v. CBS Corp., No. 17-CV-6011, 2019 WL 502131, at *5 (S.D.N.Y. Feb. 8,

2019).

         The proposed settlement in the aggregate (i.e., inclusive of back wages, plaintiffs

attorneys’ fees, costs, claims administration and the incentive award to Ms. Gray) provides far

less than 50% of the unliquidated value of the recorded and unrecorded hours at issue. As a

result, if this settlement is approved, HCI would profit from its repeated, widespread, and

continuing violation of the FLSA. The only lesson this settlement will teach is that it pays not to

comply with the Act.

         In light of these factors, a court considering approval of an FLSA settlement generally

considers: “(1) whether the proposed settlement was fairly and honestly negotiated; (2) whether



                                                 11
     CASE
        Case
          0:18-cv-01647-PAM-DTS
             1:18-cv-07336-GHW Document
                                Document58
                                         104-4
                                            FiledFiled
                                                  03/14/19
                                                       06/21/19
                                                             PagePage
                                                                  15 of16
                                                                        24of 25



serious questions of law and fact exist which place the ultimate outcome of the litigation in

doubt; (3) whether the value of an immediate recovery outweighs the mere possibility of future

relief after protracted and expensive litigation; and (4) the judgment of the parties that the

settlement is fair and reasonable.” Gambrell v. Weber Carpet, Inc., No. 10-2131, 2012 WL

5306273, at *4 (D. Kan. Oct. 29, 2012).

B.      The Proposed Settlement Was Not Fairly And Honestly Negotiated

        The undisputed facts plainly demonstrate that a reverse auction took place and that the

settlement was designed primarily to avoid having workers opt-in to Borup (where they would

not settle for nuisance value) in exchange for a healthy payment of attorneys’ fees and costs.

        First, the 10% settlement value to workers is grossly unfair and improper by any

measurement.    In Borup, HCI offered a nuisance value settlement to Borup’s counsel for

approximately 7% of the total hours at issue, and $30,000 in attorneys’ fees and costs. Ex. N.

The Borup mediator stated in writing that this nuisance value settlement was “far from where

they will eventually get.”    Id. The mediator stated that HCI understood it was liable for

liquidated damages. Id. Borup rejected the nuisance value proposal out-of-hand.

        Gray’s counsel then accepted a nearly identical nuisance value settlement for ATE

workers of approximately 10% of the total hours at issue – an increase of just 3%. Instead of any

meaningful increase in value to the ATE workers, HCI paid Gray’s counsel $172,000 in

attorneys’ fees and costs – a 5.7 fold increase of the unsolicited offer for fees and costs provided

by HCI in Borup.

        Just as importantly, the proposed settlement seeks to directly pay the ATE workers 10%

of their claim by sending a check with a printed release. The ATE workers will be provided no

notification to learn about the active Borup litigation and no warning that the settlement here is



                                                12
     CASE
        Case
          0:18-cv-01647-PAM-DTS
             1:18-cv-07336-GHW Document
                                Document58
                                         104-4
                                            FiledFiled
                                                  03/14/19
                                                       06/21/19
                                                             PagePage
                                                                  16 of17
                                                                        24of 25



far below other court-approved FLSA settlements received by their co-workers. The ATE

workers are simply provided an opportunity to cash the nuisance value settlement and

simultaneously release all of their claims.

        In the opinion of Borup’s counsel, the collective’s claims were compromised for

attorneys’ fees. If the case had settled in Borup, Gray’s attorneys would be limited to attorneys’

fees arising out of an individual lawsuit, one in which they had neither filed a single contested

motion nor taken any discovery. To obtain a recovery of fees, Gray’s attorneys were leveraged

into a horrible settlement by an opportunistic defendant.

        Further, it is likely the generous service award resulted in the proposed settlement. While

the settlement proposes Ms. Gray receive a $10,000 incentive award, there is nothing to suggest

Ms. Gray provided a deposition or responded to any written discovery. Would Ms. Gray settle

her own claim absent her proposed service award? Would she have agreed to settle her own

claim for nuisance value even if she knew how much other ATE workers received in the other

FLSA settlements? These questions are left unanswered.

C.      Gray Has Not Offered Any Information Or Evidence Concerning The Disputed
        Claims And Defenses

        1. The Absence Of Information Concerning The Back Wages Claim

        The Court’s obligation in reviewing settlements of FLSA claims is to ensure that the

parties are not, via settlement of the claims, negotiating around the clear FLSA requirements of

compensation for all hours worked and overtime.         Van Buren v. Health Alliance Plan of

Michigan, No. 17-11336, 2019 WL 670203, at *1 (E.D. Mich. Feb. 19, 2019).

        In order to make this analysis, the Court needs evidence about the number of hours for

each claimant, information regarding the potential range of recovery of each plaintiff, and the




                                                13
   CASE
      Case
        0:18-cv-01647-PAM-DTS
           1:18-cv-07336-GHW Document
                              Document58
                                       104-4
                                          FiledFiled
                                                03/14/19
                                                     06/21/19
                                                           PagePage
                                                                17 of18
                                                                      24of 25



factual basis for the claims and defenses supported by evidence. Absent this information and

evidence, the Court cannot properly analyze a proposed FLSA settlement:

       Without evidence, meaningful explanation, and calculations about Plaintiffs’
       reasonable range of recovery – including the factual and evidentiary basis for
       Plaintiffs’ alleged unpaid overtime – as well as the proposed settlement amounts’
       departure from the maximum possible recovery, the Court cannot determine the
       fairness and reasonableness of the proposed settlement amounts. The Court will
       not rely on unsupported and conclusory assertions from the parties’ counsel.

Jefferson v. MEC Dev., LLC, No. 1:17-CV-1394, 2019 WL 17626, at *4-5 (E.D. Cal. Jan.

11, 2019).

       “[T]he parties must provide the court with enough information to evaluate the bona fides

of the dispute.” Gaspar v. Pers. Touch Moving, Inc., No. 13-cv-8187, 2015 WL 7871036, at *1

(S.D.N.Y. Dec. 3, 2015); see also Persaud v. D & H Ladies Apparel LLC, No. 16-cv-5994, 2017

WL 1944154, at *1 (S.D.N.Y. May 8, 2017) (quoting Run Guo Zhang v. Lin Kumo Japanese

Rest. Inc., No. 13-cv-6667, 2015 WL 5122530, at *1 (S.D.N.Y. Aug. 31, 2015)) (refusing to

approve FLSA settlement where “the parties have ‘failed to provide the Court with enough

information about the bona fides of the dispute to determine whether the settlement amount was

fair and reasonable’”).

       Here, the parties have provided the Court with no actual information or evidence

concerning the bona fides of the dispute. First, there is no information to allow this Court to

know what Ms. Gray actually did, much less whether she engaged in the same work under the

same condition as other workers. Nor is any information provided to value her individual claim.

       Without this most basic information, this Court cannot determine whether Gray is a fair

representative. The parties do not even describe—much less with evidentiary support—the job

duties of Ms. Gray or any other collective action members. What did Ms. Gray do? Did the




                                               14
  CASE
     Case
       0:18-cv-01647-PAM-DTS
          1:18-cv-07336-GHW Document
                             Document58
                                      104-4
                                         FiledFiled
                                               03/14/19
                                                    06/21/19
                                                          PagePage
                                                               18 of19
                                                                     24of 25



other workers in the proposed settlement engage in the same work under the same conditions?

For example, did these workers all sign similar contracts? The Court is left guessing.

       2. Absence Of Information Concerning The Seminal Independent Contractor Issue

       Significantly, there is no information or evidence concerning the seminal claim – that Ms.

Gray and the proposed collective action members were employees rather than independent

contractors. Why does Ms. Gray contend workers were improperly classified as independent

contractors? What is the evidentiary support for this claim? Is there any evidentiary support to

rebut this claim? If so, what is the employer’s evidence? What are the employees’ chances of

prevailing?

       In Borup’s opinion, this legal issue cannot plausibly be a basis to enter into a nuisance

value settlement, and it is even questionable whether the issue presents a bona fide dispute when

the true facts are disclosed. There is little to no risk of an adverse jury determination on this

issue, because the ultimate determination of whether an ATE worker is an independent

contractor or an employee is a question of law. Ethelberth v. Choice Sec. Co., 91 F. Supp. 3d

339, 350 (E.D.N.Y. 2015).

       The factors considered by federal courts for this analysis, as applied to the facts that HCI

will not contest (many of which are contained in contracts and written instructions), hardly allow

room for debate. HCI paid the ATE workers a fixed hourly rate. HCI unilaterally set the

workers’ schedules, generally at 12 hours per day consecutively. HCI required the workers to

log their hours in HCI’s own time-keeping system. HCI controlled the ATE workers’ work

attire. HCI controlled their work location and job duties. HCI controlled their housing. HCI

controlled their travel. HCI did not require any equipment investment by the workers. HCI

controlled the firing of the workers. HCI prohibited the workers from seeking an employment



                                               15
   CASE
      Case
        0:18-cv-01647-PAM-DTS
           1:18-cv-07336-GHW Document
                              Document58
                                       104-4
                                          FiledFiled
                                                03/14/19
                                                     06/21/19
                                                           PagePage
                                                                19 of20
                                                                      24of 25



relationship with the hospital facilities. The ATE workers did not interact with HCI controlling

management. These are only some of the facts that are not disputed.

       In short, while HCI and the plaintiff’s lawyers may correctly claim that HCI currently

disputes (for settlement purposes) the independent contractor classification issue, no factual

support or analysis for why this issue would warrant even a minimal discount from the FLSA

claims of workers is provided in the moving papers. It would be unrealistic to significantly

discount the workers’ FLSA claims based upon the facts at issue when finally disclosed to the

Court by the settling parties.

       3. Absence Of Information Concerning Overtime Exemptions

       Similarly, because the workers’ job duties are not disclosed, it is literally impossible for

the Court to weigh the strengths and weaknesses of any alleged affirmative defenses based upon

alleged FLSA overtime exemptions. If the workers are employees, what exemptions are alleged

to apply? What are the requirements for these exemptions, and does the employer have any

reasonable evidentiary support for satisfaction of each requirement?          If so, what is the

employees’ evidence? Again, nothing is provided.

       4. Absence Of Information Concerning Statute Of Limitations

       While Gray’s attorneys raise the issue of FLSA statute of limitations, which can be as

long as three years (upon proof of an employer’s bad faith), it is impossible to analyze this

defense because no information or evidence is provided.         How many workers even have

overtime hours between three years and two years? Were the employees’ claims for unpaid

hours within three years treated the same as a different employee’s claims for unpaid hours

within two years? If so, why? Again, no explanation is provided.




                                               16
  CASE
     Case
       0:18-cv-01647-PAM-DTS
          1:18-cv-07336-GHW Document
                             Document58
                                      104-4
                                         FiledFiled
                                               03/14/19
                                                    06/21/19
                                                          PagePage
                                                               20 of21
                                                                     24of 25



       5. Absence Of Information Concerning Hours Worked

       There is no information provided concerning any individual’s hours – including the

proposed representative. Further, nothing is even mentioned concerning the unrecorded hours at

issue. For example, did Ms. Gray or any of the workers engage in off-the-clock work, such as

out-of-town travel? How many hours are at issue for this portion of the claim? How was this

claim valued in settlement? Again, no information is provided.

       6. The Absence Of Information Concerning Liquidated Damages

       Finally, the Court separately needs evidence concerning the mandatory liquidated

damages claim to be settled. Upon a violation of the FLSA, the Act mandates payment of

liquidated damages. 29 U.S.C. § 216(b) (“Any employer who violates the provisions of section

206 or section 207 of this title shall be liable to the employee or employees affected in the

amount of their unpaid minimum wages, or their unpaid overtime compensation, as the case may

be, and in an additional equal amount as liquidated damages.”) (emphasis added).

       In order to escape paying some or all of the statutory liquidated damages, employers may

seek to establish a good faith defense, but to do so they bear the burden of showing that they

acted with both objective and subjective good faith in their violation of the FLSA. This evidence

must be presented to the district court if liquidated damages are to be reduced or discounted.

Jefferson, 2019 WL 17626, at *5.

       Consistent with the conclusion of the Borup mediator, the limited discovery undertaken

in Borup to date demonstrates that HCI did not act in good faith when it came to overtime

obligations generally and the payment of ATE workers specifically. For background, the ATE

workers began to question HCI recruiters about the failure to pay overtime at least as far back as




                                               17
     CASE
        Case
          0:18-cv-01647-PAM-DTS
             1:18-cv-07336-GHW Document
                                Document58
                                         104-4
                                            FiledFiled
                                                  03/14/19
                                                       06/21/19
                                                             PagePage
                                                                  21 of22
                                                                        24of 25



2015. Ex. A, Carew Depo., at 120:7-13. However, HCI recruiters did not document complaints

received about wage and hour issues. Id. at 122:2-4.

        In 2016, HCI knew that it was underpaying ATE workers after a competitor lost a similar

lawsuit.   Id. at 54:11-25.     Nevertheless, HCI continued to refuse to pay overtime.               The

motivation for HCI’s conduct is pretty plain. HCI’s then-owner and current CEO, Ricky Caplin,

owned equity of over 30% of HCI when it was acquired in 2017 for $110 million by Tech

Mahindra. Id. at 187:2-6. Despite his wealth, it was common knowledge that Mr. Caplin is

“cheap.” Id. at 187:18-25.

        For example, to assist in recruiting workers for a project, HCI recruiters promised the

ATE workers that, if they worked several projects, they would become eligible for a raffle

between five and ten thousand dollars. After this money was promised to ATE workers to entice

them to accept work, HCI’s CEO simply shut down the raffle without paying any ATE worker or

telling them they were being cheated. He kept the money because “he didn’t want to give away

thousands of dollars.” Id. at 130:22-131:7; 133:4-134:20.11

        This was not the only lie told by recruiters of ATE workers. For another example, HCI

recruiters testified that certain ATE workers were promised that they would receive a higher rate

of pay in 2018 if they worked certain projects. Id. at 197:18-198:20; 203:18-21. HCI knew that

the promise was false when it sent the information to try to recruit workers. Id. For another

example, recruiters tried to talk ATE workers into taking a salary, instead of continuing to work

hourly, for less pay – by falsely insinuating they would receive continuous work from HCI. Id.

at 188:1-189:7.


11
  Mr. Caplin also promised raises to people and would not follow through. Ex. A, Carew Depo., at 184:2-16.
Further, Mr. Caplin generally pays less than HCI’s competitors. Id. at 182:23-183:14.



                                                   18
     CASE
        Case
          0:18-cv-01647-PAM-DTS
             1:18-cv-07336-GHW Document
                                Document58
                                         104-4
                                            FiledFiled
                                                  03/14/19
                                                       06/21/19
                                                             PagePage
                                                                  22 of23
                                                                        24of 25



        The evidence from discovery taken in Borup simply arose from a culture of being cheap

and cheating ATE workers. There is no evidence whatsoever provided by the settling parties as

to why the liquidated damages claims were compromised in their entirety.

D.      The Value Of An Immediate Recovery Does Not Outweigh The Mere Possibility Of
        Protracted Litigation

        Given that the settlement proposes to pay only 10% of the value of the FLSA claims, it is

difficult to justify a compromise based upon the time value of money. The current Federal

Reserve benchmark interest rate is 2.25-2.5%.

        If settlement is rejected here, one would expect a better settlement to be achieved in the

near future – several multiples of what is being accepted here – based upon the Defendant’s

settlement practices in other ATE worker overtime litigation. But even if the litigation was

protracted, final resolution could reasonably be expected in 24 months. If the Court considers

the fair value of the claims to be as strong as Borup’s counsel believes, the employees will more

likely than not receive several multiples of the recovery being offered here.         While it is

conceivable employees can do worse (because no attorney can ethically guarantee results in

litigation), by all accounts and measurements the reasonable and fair value of the claims at issue

far exceeds the current proposed value even accounting for the lost time value of money.

E.      The Proposed Attorneys’ Fees And Costs Are Not Supported Or Appropriate

        The proposed settlement provides a disproportionate share of recovery to the attorneys

and proposed collective action representative, and provides no information as to how the

attorneys’ fees amount was arrived at. No timesheets have been provided.

        In reaching an FLSA settlement, courts generally state that fees and costs should be

negotiated separately and after relief to the collective is negotiated:




                                                  19
   CASE
      Case
        0:18-cv-01647-PAM-DTS
           1:18-cv-07336-GHW Document
                              Document58
                                       104-4
                                          FiledFiled
                                                03/14/19
                                                     06/21/19
                                                           PagePage
                                                                23 of24
                                                                      24of 25



       The FLSA provides for settlement agreements to include an award of reasonable
       fees. In the context of a collective action, a court must determine the
       reasonableness of attorneys’ fees to minimize conflicts that may arise between the
       plaintiffs and their counsel. A district court must be sure that the settlement
       agreement and release has not been tainted by any conflict of interest regarding
       the agreed upon attorneys’ fees. The amount of attorneys’ fees and costs
       allocated in an FLSA settlement should, therefore, be separately reached and
       without regard to the settlement amount paid to plaintiffs.

Gamble, 2015 WL 4874276, at *9 (emphasis added / citations omitted).

       Here, it is not clear when the Gray attorneys negotiated their fees and costs – before or

after the time period when the modest 10% relief to the collective was obtained. No information

is provided concerning the tasks undertaken by the attorneys justifying the award, and no formal

discovery or motion practice was undertaken prior to settlement. The only documentation

referenced as being reviewed for the settlement was simple spreadsheets of hours worked for the

ATE workers. But this same information was already produced and reviewed by counsel in

Sanders.

       If the settlement is approved, which it should not be, the attorneys’ fees should be

dramatically reduced due to the early settlement and poor result. Where the parties reach a

tentative settlement shortly after the filing of the action, a reduction of the attorneys’ fee award is

appropriate. Cisneros v. Schnipper Rest. LLC, No. 13-CV-6266, 2104 WL 67235 (S.D.N.Y. Jan.

8, 2014).    Where an FLSA settlement provides a generous recovery for counsel despite

extremely limited success, attorneys’ fees should also be reduced. Viceral v. Mistras Group,

Inc., No. 15-CV-02198, 2016 WL 5907869, at *9 (N.D. Cal. Oct. 11, 2016). If settlement is

approved over the objection of Borup, which it should not be, the Court should at the least

dramatically reduce the fees and costs to allow a greater recovery for the ATE workers.




                                                  20
   CASE
      Case
        0:18-cv-01647-PAM-DTS
           1:18-cv-07336-GHW Document
                              Document58
                                       104-4
                                          FiledFiled
                                                03/14/19
                                                     06/21/19
                                                           PagePage
                                                                24 of25
                                                                      24of 25



                                            CONCLUSION

          For the foregoing reasons, the proposed settlement should be rejected and the case

transferred to the District of Minnesota.

Dated: March 14, 2019                         LARSON • KING, LLP

                                              By s/T. Joseph Snodgrass
                                              Daniel C. Adams (NY#2815371)
                                              T. Joseph Snodgrass (admitted pro hac vice)
                                              2800 Wells Fargo Place
                                              30 East Seventh Street
                                              St. Paul, MN 55101
                                              (651) 312-6500 Phone
                                              (651) 312-6618 Fax
                                              dadams@larsonking.com
                                              jsnodgrass@larsonking.com

                                              Attorneys for Timothy Borup,
                                              Proposed Intervenor




1832999




                                                21
